Case 2:19-cv-11755-CCC-MF Document 119 Filed 04/15/20 Page 1 of 3 PageID: 2717



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 IMMUNEX CORPORATION, AMGEN
 MANUFACTURING, LIMITED, and
 HOFFMANN-LA ROCHE INC.,
                                                   Civil Action No. 19-11755 (CCC)(MF)
                       Plaintiffs,
                                                   (Filed Electronically)
              v.

 SAMSUNG BIOEPIS CO., LTD.,

                       Defendant.



                                       [ORDER TO SEAL

        THIS MATTER having come before the Court pursuant to the motion of Plaintiffs

 Immunex Corporation, Amgen Manufacturing, Limited, and Hoffmann-La Roche Inc.

 (collectively, “Plaintiffs”) and Defendant Samsung Bioepis Co., Ltd. (“Bioepis”), pursuant to

 Local Civil Rule 5.3(c), to seal Bioepis’s confidential information from the (1) Letter from Liza

 M. Walsh to the Hon. Claire C. Cecchi, U.S.D.J. (D.I. 105); and (2) Stipulation and Order (D.I.

 110) [hereinafter, collectively, the “Confidential Information”]; and the Court having considered

 Bioepis’s written submissions and the declaration of Sarah A. Sullivan (counsel for Bioepis); and

 the Court having determined that this action involves allegations regarding the disclosure of

 confidential and proprietary information; and for other and good cause having been shown; the

 Court makes the following findings and conclusions:

                                      FINDINGS OF FACT

        1.      The information that Bioepis seeks to seal has been designated pursuant to Local

 Patent Rule 2.2 by Bioepis as confidential, and Bioepis has represented that the subject
Case 2:19-cv-11755-CCC-MF Document 119 Filed 04/15/20 Page 2 of 3 PageID: 2718



 information is a trade secret or confidential research, development, or commercial information

 within the meaning of Fed. R. Civ. P. 26(c).

        2.      This is a complex pharmaceutical patent infringement action. The material

 identified herein contains information designated by Bioepis as confidential pursuant to Local

 Patent Rule 2.2, and includes its trade secrets and/or confidential research, development, or

 commercial information.

        3.      By designating this information as confidential pursuant to Local Patent Rule 2.2,

 it is apparent that Bioepis has indicated that the public disclosure of this information would be

 detrimental to its business. Due to the nature of the materials herein, there is no less restrictive

 alternative to sealing the Confidential Information.

                                     CONCLUSIONS OF LAW

        4.      Upon consideration of the papers submitted in support of the motion, and the

 information that Bioepis has designated as confidential, the Court concludes that Bioepis has met

 its burden of proving, under Local Civil Rule 5.3 and applicable case law, that the information

 described above should be sealed. See Pansy v. Borough of Stroudsburg, 23 F.3d 772, 787 (3d

 Cir. 1994). Specifically, the Court concludes that: (a) the materials contain confidential

 information concerning Bioepis’s business; (b) Bioepis has a legitimate interest in maintaining

 the confidentiality of the information to protect their disclosure to potential competitors who

 could use the information contained therein to develop and market competing products; (c)

 public disclosure of the confidential information would result in clearly defined and serious

 injury, including the use of confidential information by competitors to Bioepis’s financial

 detriment; and (d) no less restrictive alternative to sealing the subject information is available.

        5.      The foregoing conclusions are supported by relevant case law holding that the

 right of public access to the full court transcript is not absolute and may be overcome by a
                                                  -2-
Case 2:19-cv-11755-CCC-MF Document 119 Filed 04/15/20 Page 3 of 3 PageID: 2719



 showing such as made here, in the discretion of the trial court. See Nixon v. Warner Commc’ns,

 Inc., 435 U.S. 589, 603 (1978). The Court, upon such a proper showing, may in its discretion

 prevent confidential information from being “transmuted into materials presumptively subject to

 public access.” Gambale v. Deutsche Bank AG, 377 F.3d 133, 143 n.8 (2d Cir. 2004).

        IT IS on this 15 day of April 2020:

        ORDERED that based upon the foregoing findings of fact and conclusions of law, that

 the joint motion to seal is hereby GRANTED; and

        IT IS FURTHER ORDERED that the Clerk of the Court shall permit the Confidential

 Information to be sealed permanently and the Clerk shall take such other steps as may be

 reasonably required to maintain the confidentiality of the Confidential Information.




                                                      ___________________________________
                                                      HON. MARK FALK, U.S.M.J.




                                                -3-
